DETAILED ACTION

Allowable Subject Matter
Claims 1-3 are allowed.

The following are details of the closest prior arts of record found:
Bodley et al. (US Patent Publication 2013/0316752) discloses a system comprising a tube shaped base unit that includes an interface to receive a mobile device such as a cell phone and connected to one or more bell shaped wireless speakers.
CONRAD et al. (US Patent Publication 2013/0170682) discloses a system comprising cup shaped portable speakers and a smart tablet device holder integrated with the speakers that allows for the connection with the audio output of the smart tablet. 
Hampton et al. (US Patent Publication 2008/0130931) discloses a system comprising an attachable external acoustic chamber for a mobile device that includes one or more tubes that are inserted into complementary respective one or more sockets that define an opening into a channel formed in a cylindrical boss and serves as one or more ports and the audio or front volume sound of the loudspeaker passes through the plurality of ports.




The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and examination, Claims 1-3 are found to be allowable because the closest prior art found of Bodley et al. (US Patent Publication 2013/0316752) and CONRAD et al. (US Patent Publication 2013/0170682) and Hampton et al. (US Patent Publication 2008/0130931) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “an externally-closed retractable and rotatable compensating tube closely inserted into the sound-transmitting tube, and a socket corresponding to the socket of the sound-transmitting tube opened on the tube surface of the compensating tube” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645